Case: 1:16-cv-01004-TSB-SKB Doc #: 30 Filed: 10/14/20 Page: 1 of 2 PAGEID #: 1648




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 COURTNEY MALONE,                             :   Case No. 1:16-cv-1004
                                              :
        Plaintiff,                            :   Judge Timothy S. Black
                                              :   Magistrate Judge Stephanie K. Bowman
 vs.                                          :
                                              :
 COMMISSIONER OF SOCIAL                       :
 SECURITY,                                    :
                                              :
        Defendant.                            :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 29)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on September 29,

2020, submitted a Report and Recommendation. (Doc. 29). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation (Doc. 29) should be and is hereby

ADOPTED in its entirety.

       Accordingly, for the reasons stated above:

       1) Plaintiff’s unopposed motion for attorney’s fees (Doc. 26) is GRANTED as
          the requested fee is within the 25% statutory cap on fee awards and is
          otherwise reasonable.
Case: 1:16-cv-01004-TSB-SKB Doc #: 30 Filed: 10/14/20 Page: 2 of 2 PAGEID #: 1649




        2) Plaintiff’s counsel SHALL be awarded the additional net fee of $556.50 under
           42 U.S.C. § 406(b).

        3) Plaintiff’s fourth motion for extension of time (Doc. 25) is DENIED as moot.

        IT IS SO ORDERED.

Date:     10/14/2020                                        s/Timothy S. Black
                                                          Timothy S. Black
                                                          United States District Judge




                                            2
